Name: 88/529/EEC: Commission Decision of 7 October 1988 approving the plan for the eradication of classical swine fever presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: 1988-10-25

 Avis juridique important|31988D052988/529/EEC: Commission Decision of 7 October 1988 approving the plan for the eradication of classical swine fever presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic) Official Journal L 291 , 25/10/1988 P. 0078 - 0078*****COMMISSION DECISION of 7 October 1988 approving the plan for the eradication of classical swine fever presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic) (88/529/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC (1), of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever, as last amended by Directive 87/487/EEC (2), and in particular Article 3a thereof, Having regard to Council Decision 80/1096/EEC (3) of 11 November 1980, introducing Community financial measures for the eradication of classical swine fever, as last amended by Decision 87/488/EEC (4), and in particular Article 5 thereof, Whereas, by letter dated 28 December 1987, the Kingdom of Belgium has communicated to the Commission a new plan for completing the eradication of classical swine fever; Whereas, the plan has been examined and found to comply with Council Directive 80/217/EEC (5) of 22 January 1980, introducing Community measures for the control of classical swine fever as last amended by Directive 87/486/EEC (6), and with Directive 80/1095/EEC and whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for completing the eradication of classical swine fever presented by Belgium is hereby approved. Article 2 Belgium shall bring into force by 1 January 1988 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 7 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 280, 3. 10. 1987, p. 21.